Citation Nr: 0310171	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  99-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right shoulder pain 
secondary to an undiagnosed illness.

2.  Entitlement to service connection for a skin rash 
secondary to an undiagnosed illness.

3.  Entitlement to service connection for right knee pain 
secondary to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1991 including active service in Southwest Asia.  His 
claim comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) RO.  The Board 
remanded these issues in a decision dated in March 2001.  The 
development ordered by the Board was completed.  The case has 
been returned to the Board.


FINDINGS OF FACT

1.  There is no medical evidence of record establishing that 
the veteran currently has a disability characterized as right 
shoulder pain; right shoulder pain observed on examination 
has been attributed to a known clinical diagnosis of 
arthralgia secondary to exercise.

2.  The veteran's skin rash has been attributed to a known 
clinical diagnosis of pruritic dermatitis.  

3.  There is no medical evidence of record establishing that 
the veteran currently has a disability characterized as right 
knee pain.


CONCLUSIONS OF LAW

1.  Right shoulder pain, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 
66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A skin rash, to include as due to undiagnosed illness,  
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 
66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.317 (2002).

3.  Right knee pain, to include as due to undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976 (Dec. 27, 2001); 
66 Fed. Reg. 56,614-15. (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2002).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The Secretary is required to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by the Secretary.  See 38 
U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio 
v. Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The 
RO notified the veteran, in letters dated in May 2001 and 
July 2001, of the need for evidence to complete his claims on 
the merits and of the VA's intent to assist the veteran in 
obtaining evidence.  The Secretary is also required to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5013(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, No 01-997 (U.S. Vet. App. June 19, 2002).  The RO 
obtained additional pertinent evidence.  Examinations were 
conducted and opinions were provided in the examination 
reports.  The veteran was informed as to the evidence 
obtained and was provided the opportunity to respond and 
comment on the evidence.  Since the communications and 
actions by the VA meet the standard set forth by the VCAA, 
the Board finds that no further development is needed. 

II.  Undiagnosed Illness Claims

The veteran claims he suffers from right shoulder and right 
knee disorders and a skin rash due to undiagnosed illness 
related to his Persian Gulf War service.  In this regard, in 
order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2001).  In 
addition, certain chronic diseases, may be presumed to have 
been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

In addition, 38 U.S.C.A. § 1117, "The Persian Gulf War 
Benefits Act," authorized the Secretary of VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, that became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a prescribed presumptive period following such 
service.

As a result, VA regulations now authorize compensation for 
disabilities resulting from the undiagnosed illness of 
Persian Gulf veterans. 38 C.F.R. § 3.317, as amended by 62 
Fed. Reg. 23, 139 (2001).  VA shall pay compensation in 
accordance with chapter 11 of title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.

However, compensation shall not be paid under this section if 
any of the following is the case: there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or there 
is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

Relevant evidence includes service medical records, VA 
outpatient treatment notes and VA examination reports, as 
well as lay statements.  Service medical records show minimal 
evidence of the claimed disorders in service.  The veteran 
was treated in June 1990 for right shoulder strain.  In 
August 1991 he was seen for right shoulder pain.  There was 
no chronic right shoulder disability.  There was an episode 
of tenderness of the right tibia in 1988.  Regarding skin 
disorder, the veteran was seen, prior to going to the Persian 
Gulf, for a skin rash of the left arm and a cyst in the groin 
area and a rash on the penis.  Regarding the right knee, in 
June 1989 he was seen for complaints of right knee pain for a 
day, which was caused by another soldier hitting him with his 
knee.  Slight redness and slight edema were noted and he was 
given Motrin.  

VA examinations in June 1997 reflect diagnoses of right 
shoulder discomfort, secondary to AC joint arthralgia, 
largely due to exercise and atopic dermatitis.  There was no 
diagnosis for the right knee.  He reported that he had joint 
pain and a rash in the Persian Gulf registry report.  

VA examination reports dated in March 1998 reveal diagnoses 
of impingement of the right shoulder and bicipital tendonitis 
of the right shoulder.  Also noted was non-specific pruritis 
dermatitis of the forearms with doubtful urticaria.  It was 
noted that the right knee pain was suggestive of Osgood-
Schlatters disease.  X-rays of the right knee and shoulder 
were normal.  

Additional VA examination was conducted subsequent to the 
Board's 2001 remand decision.  A skin examination conducted 
in December 2001 revealed a diagnosis of nonspecific pruritic 
dermatitis/atopic dermatitis with scattered folliculitis.  
The examiner opined that tinea pedis was related to service 
but noted that the nonspecific dermatitis and folliculitis 
were not noted in the claims file.  The Board notes that 
service connection is in effect for tinea pedis.  

In a VA orthopedic examination conducted in December 2001, 
the veteran reported he had knee pain with running more than 
two miles.  He recalled that he had shin pain that started in 
basic training after walking a half mile.  He also reported 
pain in the right shoulder.  The diagnosis was that the 
veteran's complaints and physical examination were not 
consistent with any organic disease.  

VA outpatient treatment records were requested but records 
received showed no additional treatment for the claimed 
illnesses.  

An addendum dated in June 2002, from the orthopedist who 
examined the veteran in December 2001, is of record.  It 
indicates that while the veteran's complaints did not 
represent objective evidence of disability and that 
undiagnosed illness has not been manifested to a compensable 
degree.  

Regarding skin condition, the Board will consider the signs 
and symptoms not already attributed to service-connected 
tinea pedis.  There are no complaints or signs of skin 
disorder, other than the minor complaints, noted in service.  
Subsequent VA examinations in 1997, 1998 and 2001 show skin 
problems unrelated to service.  There is a known clinical 
diagnosis, atopic dermatitis, so service connection as an 
undiagnosed illness is precluded.  There is no medical 
opinion that the veteran has skin disease that is related to 
service.  

Following a review of this evidence, the Board thus finds 
that the veteran's various symptomatic complaints related to 
skin disorder have been attributed by diagnostic testing and 
an examiner to known, clinical diagnoses, including atopic 
dermatitis.  The medical evidence is of greater probative 
weight than the veteran's contentions that he has an 
undiagnosed illness characterized as skin disease.  The 
actual medical evidence does not support the claim.  While 
the veteran is competent to describe the symptoms that he 
experienced, his statements are without significant probative 
value in regard to the issue at hand, as the veteran has not 
been shown to possess the medical training or expertise 
needed to render a competent opinion as to diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Thus, the veteran's personal 
belief that he has a current disability, a skin disorder, and 
that a relationship exists between the disability, first 
manifested years after service, and service, cannot serve to 
prove that the disability for which the veteran claims 
service connection was incurred in or aggravated by service.  
The probative medical evidence is against his theory.  The 
benefit of the doubt has been considered, but there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the issue.  That doctrine is not for 
application in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  

As to the right knee pain, there is no record of knee injury 
in service.  X-ray, performed in conjunction with a VA 
examination in 1998, revealed no abnormality.  There is no 
medical opinion that the right knee pain is representative of 
a disease related to service.  

Further, as to the right shoulder, the most recent 
examination, and the addendum opinion, indicate that there is 
no diagnosis to which the pain is attributable.  There was no 
chronic shoulder disability in service.  There was minimal 
treatment in service for injury that appeared acute and 
transitory.  X-rays in 1998 show no disease or abnormality.  

Following a review of this evidence, the Board thus finds 
that the veteran's various symptomatic complaints related to 
right shoulder and right knee pain have not been attributed 
by diagnostic testing and or examiner to known, clinical 
diagnoses.  However, the examinations have failed to 
establish a current disease which is causing either the right 
shoulder or right knee pain, despite extensive examination to 
prove the same.  Additionally, knee pain has been medically 
attributed to possible Osgood-Schlatters disease, and the 
shoulder pain has been related possibly to exercise.  The 
medical opinions and medical evidence are of greater 
probative weight than the veteran's contentions that he has 
an undiagnosed illness characterized as joint pains in the 
right shoulder and right knee.  Further, the examiner in 2002 
opined that undiagnosed illness had not been manifested to a 
compensable degree.  Thus, the actual medical evidence does 
not support the claim.  While the veteran is competent to 
describe the symptoms that he experienced, his statements are 
without significant probative value in regard to the issue at 
hand, as the veteran has not been shown to possess the 
medical training or expertise needed to render a competent 
opinion as to diagnosis or medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
the veteran's personal belief that he has a current 
disability and that a relationship exists between the 
disability, arguably first manifested years after service, 
and service, cannot serve to prove that the disability for 
which the veteran claims service connection was incurred in 
or aggravated by service.  The probative medical evidence is 
against his theory.  The benefit of the doubt has been 
considered, but there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
issue.  That doctrine is not for application in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.  

Service connection under section 3.317 is available only for 
undiagnosed illnesses attributable to Southwest Asia service 
during the Persian Gulf War, i.e., those illnesses which "by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  

In deciding these claims, the Board observes that during the 
pendency of this appeal, a new law was passed which amended 
the statutes affecting compensation for disabilities 
occurring in Persian Gulf War veterans. 38 U.S.C.A. §§ 1117, 
1118 (West 1991 & Supp. 2002); Veterans Education and 
Benefits Expansion Act of 2001, Public Law 107-103, 115 Stat. 
976 (2001).  These changes became effective on March 1, 2002.  
Among other things, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include not only an undiagnosed illness, but also a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms. 38 
U.S.C.A. § 1117(a)(2)(B) (West 1991 & Supp. 2002).  Pursuant 
to Karnas v. Derwinski, 1 Vet. App. 308 (1991), where the law 
or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant normally applies, absent Congressional intent to 
the contrary.  The Board would be required to analyze any 
Persian Gulf War undiagnosed illness claims under the revised 
regulations as well.

The Board finds that, even under these new criteria, the 
veteran's claim for service connection for skin disease, 
right knee and right shoulder due to an undiagnosed illness 
must fail.  There are simply no objective indicators of 
medically unexplained chronic multisymptom illness.  As noted 
above, the veteran's claimed disorders have not been 
attributed by examiners to a medically unexplained chronic 
multisymptom illness, such as chronic fatigue syndrome or 
fibromyalgia.  On the contrary, examiners have determined, 
based on the veteran's most recent assertions, there is no 
unexplained joint pain in the shoulder or knee, and that the 
skin rash is due to dermatitis.  Therefore, the Board finds 
that, even under the revised language of 38 U.S.C.A. §§ 1117 
and 1118, the veteran's claims for service connection for 
these disabilities due to an undiagnosed illness must be 
denied.




ORDER

Service connection for right shoulder pain secondary to an 
undiagnosed illness is denied.

Service connection for a skin rash secondary to an 
undiagnosed illness is denied.

Service connection for right knee pain secondary to an 
undiagnosed illness is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

